Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Applicant’s election without traverse of species #2 claims 1-2 and 4-20 in the reply filed on 4-25-22 is acknowledged.  However, the restriction set forth in the last office action dated 2-24-22 is withdrawn and a new restriction is presented below:
2)	This application contains claims directed to the following patentably distinct species:
SPECIES #1 - drawn to a method of mounting a plurality of tires on a vehicle having a front axle and a rear axle as shown in FIGURES 13-14 comprising:
removing the first wheel and first tire in the FIRST ORIENTATION in which the first side of the first tire faces away from the vehicle from the front axle of the vehicle;
removing the second wheel and second tire in the FIRST ORIENTATION in which the first side of the second tire faces away from the vehicle from the front axle of the vehicle;
removing the third wheel and third tire in the FIRST ORIENTATION in which the second side of the third tire faces away from the vehicle from the rear axle of the vehicle;
removing the fourth wheel and fourth tire in the FIRST ORIENTATION in which the second side of the fourth tire faces away from the vehicle from the rear axle of the vehicle;
mounting the first wheel and first tire on the right end of the front axle of the vehicle in the SECOND ORIENTATION, such that the first side of the first tire faces away from the vehicle;
mounting the second wheel and second tire on the left end of the front axle of the vehicle in the SECOND ORIENTATION, such that the first side of the second tire faces away from the vehicle;
mounting the third wheel and third tire on the right end of the rear axle of the vehicle in the SECOND ORIENTATION, such that the second side of the third tire faces away from the vehicle; and
mounting the fourth wheel and fourth tire on the left end of the rear axle of the vehicle in the SECOND ORIENTATION, such that the first side [second side] of the fourth tire faces away from the vehicle (apparently defined in claims 1-6).1

SPECIES 2 - drawn to a method of mounting a plurality of tires on a vehicle having a front axle and a rear axle as shown in FIGURES 10-11 comprising:
removing the first wheel and first tire in the FIRST ORIENTATION in which the first side of the first tire faces away from the vehicle from the front axle of the vehicle;
removing the second wheel and second tire in the FIRST ORIENTATION in which the second side of the second tire faces away from the vehicle from the front axle of the vehicle;
removing the third wheel and third tire in the FIRST ORIENTATION in which the first side of the third tire faces away from the vehicle from the rear axle of the vehicle;
removing the fourth wheel and fourth tire in the FIRST ORIENTATION in which the second side of the fourth tire faces away from the vehicle from the rear axle of the vehicle;
mounting the first wheel and first tire on the right end of the rear axle of the vehicle, such that the first side of the first tire faces away from the vehicle and such that the first tire is in the SECOND ORIENTATION;
mounting the second wheel and second tire on the left end of the rear axle of the vehicle, such that the second side of the second tire faces away from the vehicle and such that the second tire is in the SECOND ORIENTATION;
mounting the third wheel and third tire on the right end of the front axle of the vehicle, such that the second side [first side] of the third tire faces away from the vehicle and such that the third tire is in the SECOND ORIENTATION; and
mounting the fourth wheel and fourth tire on the left end of the front axle of the vehicle, such that the second side of the fourth tire faces away from the vehicle and such that the fourth tire is in the SECOND ORIENTATION (apparently defined in claims 7-13).2

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 14-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require different text searches and are directed to divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 10, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In claim 3 line 16, it appears that "the first side" should be --the second side--.
        2 In claim 7 line 42, it appears that "the second side" should be --the first side--.